Citation Nr: 0105226	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a higher initial (compensable) evaluation 
for otitis media, status post right myringotomy.  


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the United 
States Naval Service from October 1943 to May 1946.  He 
served during World War II and his decorations include the 
Victory Medal and the American Area Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection was denied 
for bilateral hearing loss and tinnitus and service 
connection was granted for otitis media, bilateral, status 
post right myringotomy.  

The veteran indicated his disagreement with the 
noncompensable rating initially assigned following the grant 
of service connection for otitis media, status post right 
myringotomy, and he perfected an appeal with regard to that 
issue.  Therefore, the claim on appeal is appropriately 
framed as entitlement to a higher initial (compensable) 
evaluation for otitis media.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, as the grant of service connection 
for otitis media, status post right myringotomy, was severed 
in a March 2000 rating decision, the appeal as to that issue 
is dismissed herein.  

The claim for service connection for tinnitus is the subject 
of a REMAND, which immediately follows the decision below.


FINDINGS OF FACT

1.  A VA audiological examiner has provided an opinion that 
it is at least as likely as not that the veteran had a 
hearing loss at the time of his discharge from active service 
and that the hearing loss has progressed since that time.  

2.  As the award for service connection for otitis media, 
status post right myringotomy, was severed in a March 2000 
rating decision, the claim for entitlement to a higher 
(compensable) rating evaluation for that disability is moot.    




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
hearing loss was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2000).  

2.  The appeal as to the claim a higher initial (compensable) 
evaluation for otitis media is dismissed.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss.

The Board notes during the pendency of the appellant's 
appeal, the law pertaining to the VA's duty to assist a 
claimant with the development of facts pertinent to his or 
her claim, has been substantially revised.  The revised law 
eliminated the prior requirement to submit a "well 
grounded" claim, in order to invoke the duty to assist.  The 
new law, known as the Veterans Claims Assistance Act of 2000 
("VCAA"), requires more generally that the VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  This 
assistance includes obtaining identified VA and private 
medical records, VA examinations, and medical opinions, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In addition, the 
claimant and his representative must be notified when VA is 
unable to obtain all of the relevant records which are sought 
in conjunction with a claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board finds that these revisions are applicable to the 
claim on appeal as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As such, the Board will adjudicate the 
instant claim in light of the revised law.  The Board finds 
that the appellant will not be prejudiced thereby, as these 
statutes afford the appellant the potential for greater 
assistance in the development of his claim.  See also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Having reviewed the record, the Board has determined that the 
duty to assist, as mandated by the VCAA, has been satisfied.  
Specifically, the veteran has been afforded VA ear and 
audiological examinations and an opinion as to the etiology 
of his currently manifested hearing loss disability has been 
associated with the claims folder.  It appears that all 
available treatment records have been obtained and the 
veteran has not indicated the existence of any additional or 
outstanding records which should be sought in conjunction 
with the instant appeals.  As such, the Board finds that the 
instant claims have been sufficiently developed such that 
appellate adjudication may proceed.  

According to 38 U.S.C.A. § 1110, service connection may be 
granted for disability due to a disease or injury incurred in 
or aggravated by service.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); but see VCAA, 
supra. 

In the present case, the veteran's service separation 
documents show that he served as an aviation machinist's 
mate.  Service medical records reveal that in December 1943, 
the veteran underwent a right myringotomy as treatment for a 
diagnosis of acute otitis media.  In December 1946, he was 
again treated for acute otitis media, involving the left ear, 
with objective findings which included a vesicular lesion 
filled with dark material on the ear drum itself.  On 
separation examination, the ears were noted to be normal and 
hearing was recorded as 15/15 in each ear.  

In an October 1998 statement, the veteran alleged that the 
noise and excessive wind force to which he was exposed during 
his Navy service had an adverse impact on his hearing.  He 
noted that in the 1940's, ear protection was not a priority, 
and he stated that his hearing had progressively deteriorated 
during the past 53 years.  He noted that his hearing problems 
include ringing and buzzing in the ear which is "beyond 
description."

On VA examination in November 1998, the veteran reported that 
he was exposed to engine noise as an airplane mechanic during 
his period of active service.  He claimed that he had otitis 
media while in the Navy with no recurrence since, and he 
stated that his wife noticed that he was unable to hear the 
television as loud as she could.  On physical examination, 
the auricles were normal.  External canals were clear, except 
for earwax on the right.  The tympanic membranes were visible 
with no perforation.  The mastoid was non-tender.  There was 
no discharge and no recurrence of otitis media.  Balance was 
good.  Diagnoses included a history of otitis media 50 years 
ago, no recurrence, and "[n]o otitis media on this 
examination," as well as a history of hearing loss and 
tinnitus.  

On VA audiological examination in November 1998, it was noted 
that the claims file was reviewed prior to the hearing test, 
and the in-service medical records were briefly summarized.  
The veteran gave a history of working around airplane engines 
while in the military and he reported post-service 
occupational work in carpentry, at the post office, and as an 
electrician.  He reported that tinnitus had been present ever 
since he could remember, however, the exact onset date was 
unknown.  The tinnitus was described as bilateral, although 
worse in the left ear; constant, and with a high pitch.  He 
stated that the tinnitus is louder in quiet situations with 
moderate loudness in noisy situations.  

Puretone thresholds in the right ear were recorded as 10, 15, 
35, 65, and 65 decibels (dB) (an average of 45 dB) at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively.  In the left ear, puretone thresholds were 
recorded as 20, 35, 50, 55, and 60 dB (an average of 50 dB) 
at the same frequencies.  Speech recognition using the 
Maryland CNC word list was 92 percent in the right ear and 
100 percent in the left ear.  Diagnoses included 
sensorineural hearing loss bilaterally and constant tinnitus 
bilaterally.  

The audiological examiner indicated that although discharge 
testing revealed hearing of 15/15 to the whisper and spoken 
speech tests, these tests were not frequency-specific.  The 
examiner further stated that it is as likely as not that a 
hearing loss could have existed at the veteran's discharge 
and progressively worsened over the past 50 years. 

In his notice of disagreement (dated February 1999), the 
veteran indicated that since his discharge, he had 
progressively picked up more and more ringing and buzzing 
sounds in the ears.  In a September 1999 statement, he 
indicated that when working in a jet squadron, they did not 
have issued ear protection.  It was the veteran's belief that 
this may have influenced the continual ringing that he has 
since experienced.   

Having reviewed the record, the Board has determined that the 
equipoise of the evidence weighs in favor of a grant of 
service connection for a bilateral hearing loss disability.  
On VA examination in 1998, puretone decibels thresholds were 
recorded as 40 or above at frequencies of 3000 and 4000 Hz in 
the right ear and frequencies of 2000, 3000, and 4000 Hz in 
the left ear.  Therefore, a hearing loss disability, as 
defined for VA compensation purposes, is currently manifested 
in each ear.  See 38 C.F.R. § 3.385.  The service personnel 
records indicate that the veteran's in-service occupational 
specialty was as an aviation machinist, and thus, the record 
corroborates his contention that he was exposed to noise from 
engine aircraft and wind during his active duty.  
Furthermore, although the veteran's hearing was shown to be 
normal on separation examination in 1945, a VA examiner has 
provided an opinion that it is as least as likely as not that 
a hearing loss could have existed at the time of discharge 
and progressively worsened over the past 50 years.  

Thus, the VA examiner has indicated that there is at least a 
50 percent likelihood that a hearing loss existed at the time 
of the veteran's discharge from service.  As such, the Board 
finds that there is an approximate balance of the positive 
and negative evidence with regard to the issue of whether the 
veteran's currently manifested hearing loss is related to his 
period of active service and noise exposure therein.  
Therefore, resolving any remaining doubt in the veteran's 
favor, the claim for service connection for hearing loss is 
granted. 

II.  Entitlement to a higher initial (compensable) evaluation 
for otitis media.

In December 1998, the RO granted service connection for 
otitis media, bilateral, status post right myringotomy, with 
the assignment of a zero percent (noncompensable) rating 
under Diagnostic Code 6200.  Thereafter, the veteran 
perfected an appeal as to the assignment of a higher initial 
(compensable) evaluation for this disability.  See Fenderson, 
supra.

In a December 1999 rating decision, the RO proposed that 
service connection for otitis media, status post myringotomy, 
be severed on the basis of clear and unmistakable error (as 
warranted by 38 C.F.R. § 3.105 (2000)) in the December 1998 
rating decision.  By letter dated January 3, 2000, the 
veteran was notified of the proposed severance of service 
connection for otitis media.  The proposed severance was 
subsequently effected via a March 2000 rating decision, in 
which the RO found that the December 1998 decision granting 
service connection for otitis media was clearly and 
unmistakably erroneous.

Thus, the appeal as to a higher initial (compensable) 
evaluation for otitis media has been rendered moot as service 
connection for otitis media, status post right myringotomy, 
has been severed.  As otitis media is not service-connected, 
the veteran lacks legal entitlement to the assignment of a 
higher initial rating therefor. As such, no issue as to any 
specific error of fact or law remains for the Board's 
consideration.  See 38 U.S.C.A. § 7104; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  In this case, as service 
connection for otitis media has been severed based on clear 
and unmistakable error in the decision to award service 
connection, the veteran's claim for assignment of a higher 
initial (compensable) rating for otitis media lacks 
entitlement under the law.  Accordingly, as there is no 
justiciable issue for the Board to decide, the case is not 
one for appellate review and must be dismissed without 
prejudice.

The veteran is reminded that if he wishes to initiate an 
appeal of the March 2000 rating decision which severed 
service connection for otitis media, status post right 
myringotomy, he has a period of (1) year from the date of the 
mailing of notification of the rating decision to initiate 
such an appeal by filing a notice of disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  


ORDER

Service connection for hearing loss is granted.  

The appeal as to the claim for a higher initial (compensable) 
evaluation for otitis media is dismissed.  


REMAND

Having reviewed the record, the Board has concluded that 
further evidentiary development is warranted with regard to 
the claim for service connection for tinnitus.  

The veteran has reported that he has experienced 
progressively worsening ringing in his ears since his 
military service.  He has indicated a belief that this 
tinnitus is related to noise exposure and treatment for 
otitis media therein.  In statements on appeal, he has stated 
that he is not aware of medical experts who have the 
expertise to know exactly when or to what degree that a 
problem like his could develop.  He indicated that he would 
appreciate any information which VA could provide.  

As noted in the decision above, the newly enacted Veterans 
Claims Assistance Act of 2000 requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This assistance includes obtaining medical 
opinions which might assist the veteran in substantiating his 
claim.  At the present time, the record does not indicate 
that an opinion has been sought regarding the etiology of the 
tinnitus which is currently manifested, and it appears that 
the veteran has requested VA's assistance in obtaining such 
an opinion.   

Service medical records show treatment for acute otitis media 
on two occasions.  In December 1943, the veteran was 
diagnosed with acute otitis media and a right myringotomy was 
performed.  In January 1946, he was again treated for a 
diagnosis of otitis media and objective findings included 
vesicular swelling in the left ear on the eardrum itself.  
Another such lesion was noted on the anterior wall of the 
external canal and treatment included penicillin.  In 
addition, the veteran has also reported in-service noise 
exposure from jet engine noise which was incurred as a result 
of his occupational specialty as an aviation machinist's 
mate.  Diagnoses on VA examination in 1998 included constant 
tinnitus bilaterally.

In order to comply with the duty to assist as mandated by the 
VCAA, the Board is of the opinion a remand is necessary so 
that a medical opinion may be sought with regard to this 
claim.  On remand, the veteran's claims folder will be made 
available for review by an appropriate specialist, for the 
purpose of obtaining an opinion as to the etiology of the 
currently manifested tinnitus, to include an opinion as to 
whether tinnitus may be related to the veteran's period of 
active service and/or to treatment for otitis media and 
claimed noise exposure therein.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should make the veteran's 
claims folder available for review by a 
physician with expertise in the area of 
ear disorders, for the purpose of 
determining the etiology of the currently 
manifested tinnitus.  Following a review 
of the service medical records, the 
veteran's statements on appeal, and the 
post-service medical records, the 
physician-reviewer should provide an 
opinion as to whether it is as least as 
likely as not that the currently 
manifested tinnitus is etiologically 
related to the period of active service, 
to include (but not limited to) treatment 
for acute otitis media in both ears and 
claimed in-service noise exposure.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  If any of the 
requested findings or opinions cannot be 
provided, the reasons therefor should be 
expressly indicated in the reviewer's 
report.  The claims folder and a copy of 
this remand must be provided to the 
reviewer.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA reviewer 
does not contain all of the requested 
opinions, it should be returned for 
completion.  

3.  Thereafter, the RO should conduct any 
additional development which is deemed 
appropriate in order to comply with the 
provisions of the Veterans Claims 
Assistance Act of 2000.  Upon completion 
thereof, the RO should review the claim 
for service connection for tinnitus, 
based on all of the evidence which is now 
of record, in order to determine whether 
a favorable outcome is now warranted.  If 
the decision remains adverse, the RO 
should provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to conduct further evidentiary development and to ensure 
compliance with due process considerations.  The Board 
intimates no opinion as to the ultimate outcome of the claim 
on appeal.  



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

